Citation Nr: 0805218	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  04-13 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than July 10, 
2003, for service connection for osteoarthritis of the right 
hip, secondary to the veteran's service-connected 
degenerative disc disease of the lumbar spine.  

2.  Entitlement to an effective date earlier than July 10, 
2003, for service connection for osteoarthritis of the left 
hip, secondary to the veteran's service-connected 
degenerative disc disease of the lumbar spine.  

3.  Entitlement to an effective date earlier than July 10, 
2003, for service connection for osteoarthritis of the left 
knee, secondary to the veteran's service-connected 
degenerative disc disease of the lumbar spine.  

4.  Entitlement to an increased rating for degenerative disc 
disease at L4-5 with radiculopathy, currently rated 60 
percent.  

5.  Entitlement to an initial rating greater than 10 percent 
for osteoarthritis of the right hip, secondary to the 
veteran's service-connected degenerative disc disease of the 
lumbar spine.  

6.  Entitlement to an initial rating greater than 10 percent 
for osteoarthritis of the left hip, secondary to the 
veteran's service-connected degenerative disc disease of the 
lumbar spine.  

7.  Entitlement to an initial rating greater than 10 percent 
for osteoarthritis of the left knee, secondary to the 
veteran's service-connected degenerative disc disease of the 
lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from November 1965 to November 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

The veteran testified before the Board at a videoconference 
hearing held in July 2006; the undersigned Veterans Law Judge 
presided.  

The issues concerning greater ratings for degenerative disc 
disease of the lumbar spine, the right hip, the left hip, and 
the left knee are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A rating decision in December 2001 denied service 
connection for bilateral hip disorders and a left knee 
disorder; the veteran was notified of that action and did not 
file a notice of disagreement within one year of that notice.  

2.  The Board construes the report of a VA compensation 
examination conducted on July 10, 2003, as the application to 
reopen the claims for service connection for right and left 
hip disorders and a left knee disorder.  

3.  A rating decision in September 2003 granted service 
connection for osteoarthritis of the right hip, the left hip, 
and the left knee, each as secondary to the service-connected 
degenerative disc disease of the lumbar spine, and assigned 
an effective date of July 10, 2003, for the award of service 
connection for each disability.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier 
than July 10, 2003, for the award of service connection for 
osteoarthritis of the right hip, secondary to the veteran's 
service-connected degenerative disc disease of the lumbar 
spine.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(q)(2) (2007).  

2.  The criteria are not met for an effective date earlier 
than July 10, 2003, for the award of service connection for 
osteoarthritis of the left hip, secondary to the veteran's 
service-connected degenerative disc disease of the lumbar 
spine.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(q)(2) (2007).  

3.  The criteria are not met for an effective date earlier 
than July 10, 2003, for the award of service connection for 
osteoarthritis of the left knee, secondary to the veteran's 
service-connected degenerative disc disease of the lumbar 
spine.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(q)(2) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier effective dates

The record shows that a rating decision in June 1997 denied 
service connection for a right hip disorder; the veteran was 
notified of that decision and did not appeal.  In an August 
2000 rating decision, the RO determined that new and material 
evidence had not been presented to reopen the veteran's claim 
for service connection for a right hip disorder, but deferred 
action on claims for service connection for left hip and left 
knee disorders.  Then, a rating decision in December 2001 
denied service connection for bilateral hip disorders and a 
left knee disorder; the veteran was notified of that action 
and did not file a notice of disagreement within one year of 
that notice.  Accordingly, the December 2001 rating decision 
is final and can be reopened only if new and material 
evidence concerning the claim is obtained.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.302, 
20.1103 (2007).

The veteran testified at his videoconference hearing to his 
belief that service connection for his hip disabilities and 
his left knee disability should be effective from the date he 
originally file his service connection claims.  

However, VA's regulations concerning the assignment of 
effective dates are quite specific.  The regulations provide 
that the effective date for a grant of service connection 
after a final disallowance will be the date of receipt of the 
new claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  

In November 2002, the veteran submitted a claim for a total 
disability rating based on individual unemployability due to 
service-connected disability.  Pursuant to that claim, VA 
general medical and spine examinations were conducted on July 
10, 2003.  The general medical examiner listed diagnoses of 
right hip arthritis, "which appears to be the result of the 
[service-connected] herniated disc syndrome," and severe 
left knee osteoarthritis.  

A rating decision in July 2003 deferred action concerning 
right hip and left knee disorders, and an additional VA 
compensation examination was conducted in September 2003.  
Following that examination, a rating decision in September 
2003 granted service connection for osteoarthritis of the 
right hip, the left hip, and the left knee, each as secondary 
to the service-connected degenerative disc disease of the 
lumbar spine.  The RO assigned an effective date of July 10, 
2003, for the award of service connection for each 
disability.  

Following the December 2001 rating decision that denied 
service connection, no communication was received from the 
veteran that can be construed as an application to reopen his 
claim.  

However, the regulations also provide that a report of 
examination or hospitalization will be accepted as an 
informal claim for benefits under an existing law, if the 
report relates to a disability which may establish 
entitlement.  38 C.F.R. § 3.157(a).  

In this case, service connection was previously denied for 
right and left hip disorders and for a left knee disorder on 
the basis that the medical evidence did not establish a 
relationship between those disorders and the service-
connected lumbar spine disability.  Beginning with the July 
2003 VA examination report, the medical evidence did show 
such a relationship, and it was that nexus evidence that 
finally met the criteria for secondary service connection.  
The Board finds that the report of the July 10, 2003, VA 
compensation examination constituted the veteran's 
application to reopen his service connection claim.  

As set forth above, the regulations provide that the 
effective date for service connection should be the date of 
receipt of the application to reopen the claim or the date 
entitlement arose, whichever is later.  Here, the medical 
evidence shows that arthritis of the veteran's hips and left 
knee had been present for at least a few years prior to the 
date of receipt of his application to reopen his claim.  
Thus, the "later date" is the date of receipt of the 
application to reopen.  

The Board concludes, therefore, that the criteria are not met 
for assignment of an effective date earlier than July 10, 
2003, for the award of service connection for osteoarthritis 
of both hips and the left knee as secondary to the veteran's 
service-connected degenerative disc disease of the lumbar 
spine.  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA satisfied its duty to notify by means 
of the February 2004 statement of the case (SOC) following 
the September 2003 rating decision that granted service 
connection.  The SOC informed the appellant of the criteria 
for assigning effective dates, and provided the full text of 
38 C.F.R. § 3.159, which set forth what evidence was required 
to substantiate his claim, and of his and VA's respective 
duties for obtaining evidence.  

The Board acknowledges that the required notice was not 
provided before the decision in September 2003 that assigned 
the effective dates.  Although the appellant has the right to 
content-complying notice and proper subsequent VA process, he 
has received that notice and that process.  The error in not 
providing the required notice prior to the adverse decision 
was cured by the February 2004 SOC and subsequent 
readjudication in the November 2005 supplemental statement of 
the case, and so is harmless.  Moreover, the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, including at a hearing.  The Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity, including at a hearing, to participate 
effectively in the processing of his claim and appeal.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded a VA compensation examination, and 
VA treatment records covering the entire period of the appeal 
have been received.  No further development action is 
necessary.  


ORDER

An effective date earlier than July 10, 2003, for service 
connection for osteoarthritis of the right hip, secondary to 
the veteran's service-connected degenerative disc disease of 
the lumbar spine, is denied.  

An effective date earlier than July 10, 2003, for service 
connection for osteoarthritis of the left hip, secondary to 
the veteran's service-connected degenerative disc disease of 
the lumbar spine, is denied.  

An effective date earlier than July 10, 2003, for service 
connection for osteoarthritis of the left knee, secondary to 
the veteran's service-connected degenerative disc disease of 
the lumbar spine, is denied.  


REMAND

The record shows that a rating decision in September 2003 
granted service connection for right and left hip 
disabilities and a left knee disability.  Communication 
received from the veteran in October 2003 clearly expressed 
disagreement not only with the effective date assigned for 
service connection for those disabilities, but also for the 
10 percent ratings that were assigned.  The veteran was 
provided a statement of the case (SOC) in February 2004 that 
did not list the issues relating to greater initial ratings 
as appealed issues.  However, the SOC did provide him with 
the pertinent rating criteria and did discuss why a higher 
rating was not warranted for each disability.  Finally, on 
his substantive appeal, VA Form 9, received in March 2004, 
the veteran also clearly expressed his continued disagreement 
with the assigned ratings.  Accordingly, the Board finds that 
those issues have been procedurally developed for appellate 
review and are properly before the Board at this time.  

Since the RO last considered the veteran's claims in the 
November 2005 supplemental statement of the case (SSOC), 
considerable VA inpatient and outpatient treatment reports 
were obtained in April 2006.  Those records include reports 
of the veteran's right hip replacement in May 2005 and his 
left hip replacement in January 2006.  However, a written 
waiver of initial consideration of that additional evidence 
by the RO has not been received and neither the veteran nor 
his representative did so on the record during the 
videoconference hearing before the Board in July 2006.  

Further, at his hearing the veteran also testified that he 
had been advised to undergo replacement of his left knee.  In 
addition, he reported that he had continued to receive 
treatment at the Castle Point VAMC and at the Monticello 
VAMC.  The VA records that were obtained in April 2006 appear 
to include records from the VAMC in Albany (where he 
underwent his hip replacements) and from the Hudson Valley 
VAMC.  The AMC should ensure that up to date VA treatment 
records have been obtained from all sources.  

Lastly, the veteran's most recent VA compensation examination 
was conducted in September 2003 - well over 4 years ago.  In 
light of the clear worsening of the veteran's hip 
disabilities since that examination and considering the 
reported worsening of his left knee disability as well, a 
current examination of his service-connected disabilities is 
needed.  

The Board also finds that the requirements of VA's duty to 
notify the claimant have not been met.  38 U.S.C.A. §§ 5103, 
5103a; 38 C.F.R. § 3.159.  VA is required to notify the 
veteran of what information or evidence is necessary to 
substantiate his claims; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim(s).  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Recently, the U.S. Court of Appeals for Veterans Claims 
(Court) held in Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008), that for a claim for increased 
compensation, section § 5103(a) requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App., 
January 30, 2008).  Further, under Vazquez, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6.  

Here, a review of the claims folder shows that sufficient 
notice has not been sent to the veteran.  The RO provided the 
veteran with a notice letter in June 2003.  That notice 
letter did not specifically notify the veteran that he should 
provide evidence of the effect that worsening disabilities 
had on his employment and daily life (such as a specific 
measure or test).  The letter also did not notify the veteran 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the of the symptoms of the condition for which the 
disability compensation is being sought, including their 
severity and duration, and their impact on employment and 
daily life.  

The record shows that the RO has assigned a total disability 
rating based on individual unemployability due to the 
veteran's service-connected disabilities, effective from 
November 27, 2002.  That rating, however, does not cover the 
entire appeal period for his lumbar spine disability.  A 
rating decision in December 2001 denied a rating greater than 
40 percent for the back disability and in August 2002 a 
notice of disagreement with that determination was received.  
Accordingly, the appeal as to that rating has been pending 
since that time.  Thus, Vazquez-compliant notice must include 
notice that the rating for the back disability would be based 
in part on the impact the disability has on his employment 
and daily life.  

Thus, on remand the veteran should be provided corrective 
notice complying with the Court's holding in Vazquez-Flores.  

Accordingly, the case is REMANDED for the following:  

1.  Provide the veteran with notice that 
is compliant with the requirements of 
Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App., Jan. 30, 2008).  
Specifically, the notice should advise 
the veteran that to substantiate claims 
for an initial rating higher than 
10 percent for a right hip disability; an 
initial rating higher than 10 percent for 
a left hip disability; an initial rating 
higher than 10 percent for a left knee 
disability; and a rating higher than 60 
percent for degenerative disc disease of 
the lumbar spine, he must provide, or ask 
VA to obtain, medical or lay evidence 
demonstrating a worsening or increase 
severity of the disability and the effect 
that worsening has on his employment and 
daily life.  The veteran should also be 
afforded a copy of the applicable 
criteria needed for increased (higher) 
ratings under all applicable diagnostic 
codes for rating the service-connected 
disabilities on appeal.   

Also advise the veteran that if an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.

In addition, provide examples of the 
types of medical and lay evidence that 
the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation, e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Ask the veteran to furnish the names 
and addresses of all health providers who 
have treated him for his service-
connected back, bilateral hip, and left 
knee disabilities in recent years.  After 
obtaining any needed signed releases, 
request copies of all records identified 
by the veteran that have not already been 
obtained.  Associate with the claims file 
all records obtained.  

3.  Then, schedule the veteran for an 
examination of his spine, hips, and left 
knee.  Ask the examiner to review the 
claims file and indicate on the 
examination report that the review was 
done.  The examiner's report should 
record all pertinent clinical findings, 
including complete range of motion 
findings, noting whether and at what 
point in degrees such motion was limited.  
The examiner should also comment on the 
impact of each disability on employment 
and the veteran's daily life.  

4.  Thereafter, readjudicate the 
veteran's claims, including rating the 
veteran's degenerative disc disease of 
the lumbar spine under both the old and 
the revised rating criteria.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, issue a 
supplemental statement of the case to him 
and his representative, and provide an 
opportunity to respond before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


